Gilbert, Justice.
O. W. Wheeler applied for adminstration with the will annexed of the estate of Ellen Lynah Nicholls. On the ground that the estate had been fully administered, Mary E. McNew filed a caveat to the application. That issue depended upon a construction of the will and facts which were agreed on. The court directed a verdict in favor of the applicant, and exceptions were filed. Letters of administration were subsequently-granted. A motion for a new trial was filed and overruled. On the issue made by the caveat, the judgment' is controlled by the decision in Nicholls v. Wheeler, 182 Ga. 502 (185 S. E. 800), and a reversal of the judgment against the caveator is required. The court erred in granting letters of administration with the will annexed.

Judgment reversed.


All the Justices concur.